

114 S901 IS: Toxic Exposure Research Act of 2015
U.S. Senate
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 901IN THE SENATE OF THE UNITED STATESApril 13, 2015Mr. Moran (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo establish in the Department of Veterans Affairs a national center for research on the diagnosis
			 and treatment of health conditions of the descendants of veterans exposed
			 to toxic substances during service in the Armed Forces that are related to
			 that exposure, to establish an
			 advisory board on such health conditions, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Toxic Exposure Research Act of 2015.
 2.DefinitionsIn this Act: (1)Armed ForceThe term Armed Force means the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, including the reserve components thereof.
 (2)DescendantThe term descendant means, with respect to an individual, the biological child, grandchild, or great-grandchild of that individual.
 (3)ExposedThe term exposed means, with respect to a toxic substance, that an individual came into contact with that toxic substance in a manner that could be hazardous to the health of that individual, that may include if that toxic substance was inhaled, ingested, or touched the skin or eyes.
 (4)ExposureThe term exposure means, with respect to a toxic substance, an event during which an individual was exposed to that toxic substance.
 (5)Toxic substanceThe term toxic substance means any substance determined by the Administrator of the Environmental Protection Agency to be harmful to the environment or hazardous to the health of an individual if inhaled or ingested by or absorbed through the skin of that individual.
 (6)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.  3. National center for research on the diagnosis and treatment of health conditions of the descendants of individuals exposed to toxic substances during service in the Armed Forces that are related to such service  (a) National center  (1) In general Not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in consultation with the Advisory Board established under section 4, select a medical center of the Department of Veterans Affairs to serve as the national center for research on the diagnosis and treatment of health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to such exposure (in this Act referred to as the National Center).
				
					(2)
					Criteria for selection
 (A)In generalThe National Center shall be selected under paragraph (1) from among medical centers of the Department with expertise described in subparagraph (B), or that are affiliated with research medical centers or teaching hospitals with such expertise, that seek to be selected under this section.
 (B)Expertise describedThe expertise described in this subparagraph is— (i)expertise in diagnosing and treating functional and structural birth defects; or
 (ii)expertise in caring for individuals exposed to toxic substances and diagnosing and treating any health conditions resulting from such exposure.
 (C)PreferencePreference for selection under paragraph (1) shall be given to medical centers of the Department with expertise described in clauses (i) and (ii) of subparagraph (B), or that are affiliated with research medical centers or teaching hospitals with such expertise.
					
				(b)
				Research
 (1)In generalThe National Center shall conduct research on the diagnosis and treatment of health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to that exposure.
 (2)StudiesIn conducting research under paragraph (1), the National Center shall study individuals, at the election of the individual, for whom the Secretary has made one of the following determinations:
 (A)(i)The individual is a descendant of an individual who served as a member of the Armed Forces; (ii)such member was exposed to a toxic substance while serving as a member of the Armed Forces; and
 (iii)such descendant is afflicted with a health condition that is related to the exposure of such member to such toxic substance.
 (B)(i)The individual was exposed to a toxic substance while serving as a member of the Armed Forces; and (ii)such individual is afflicted with a health condition that is related to the exposure of such individual to such toxic substance.
						(3)Use of records
 (A)In generalThe Secretary of Defense or the head of a Federal agency shall make available to the Secretary of Veterans Affairs for review records held by the Department of Defense, an Armed Force, or that Federal agency, as appropriate, that might assist the Secretary of Veterans Affairs in making the determinations required by paragraph (2).
 (B)MechanismThe Secretary of Veterans Affairs and the Secretary of Defense or the head of the appropriate Federal agency shall jointly establish a mechanism for the availability and review of records by the Secretary of Veterans Affairs under subparagraph (A).
 (c)Social workersThe National Center shall employ not less than one licensed clinical social worker to coordinate access of individuals to appropriate Federal, State, and local social and healthcare programs and to handle case management.
 (d)Reimbursement for necessary travel and room and boardThe National Center shall reimburse any individual participating in a study pursuant to subsection (b), and any parent, guardian, spouse, or sibling who accompanies such individual, for the reasonable cost of—
 (1)travel to the National Center for participation in such study; and (2)room and board during the period in which such individual is participating in such study at the National Center.
				(e)Reports
				(1)Annual report
 (A)In generalNot less frequently than annually, the National Center shall submit to Congress and the Advisory Board established under section 4 a report on the functions of the National Center during the year preceding the submittal of the report that includes a summary of the research efforts of the National Center that have been completed during such year and that are ongoing as of the date of the submittal of the report.
 (B)Upon requestUpon the request of any organization exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, the National Center shall submit a copy of a report submitted under subparagraph (A) to such organization.
 (2)Quarterly report to Advisory BoardNot less frequently than quarterly, the National Center shall submit to the Advisory Board a report on the functions of the National Center during the quarter preceding the submittal of the report that includes the following:
 (A)A summary of the research efforts of the National Center during such quarter. (B)A description of any determinations made by the National Center pursuant to such research efforts regarding whether health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces are related to that exposure.
					4.Advisory board
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an advisory board (in this section referred to as the Advisory Board) to oversee and assess the National Center established under section 3 and to advise the Secretary of Veterans Affairs with respect to the work of the National Center.
			(b)Membership
 (1)CompositionNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Health and Human Services, the Director of the National Institute of Environmental Health Sciences, and other heads of Federal agencies as the Secretary of Veterans Affairs determines appropriate—
 (A)shall select not less than 13 voting members of the Advisory Board, of whom—
 (i)not less than three shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986;
 (ii)not less than one shall be— (I)a descendant of an individual who was exposed to toxic substances while serving as a member of the Armed Forces and the descendant has manifested a structural or functional birth defect or a health condition that is related to the exposure of such individual to such toxic substance; or
 (II)a parent, child, or grandchild of that descendant; (iii)not less than six shall be health professionals, scientists, or academics who are not employees of the Federal Government and have expertise in—
 (I)birth defects; (II)developmental disabilities;
 (III)epigenetics; (IV)public health;
 (V)the science of environmental exposure or environmental exposure assessment; (VI)the science of toxic substances; or
 (VII)medical and research ethics; and (iv)additional members may be selected from among social workers and advocates for veterans or members of the Armed Forces who are not employees of the Federal Government; and
 (B)may select nonvoting members from among individuals described in clause (iii) or (iv) of subparagraph (A) who are employees of the Federal Government.
 (2)ChairpersonThe Secretary shall select a Chairperson from among the members of the Advisory Board. (3)Terms (A)In generalEach member of the Advisory Board shall serve a term of two or three years as determined by the Secretary.
 (B)ReappointmentAt the end of the term of a member of the Advisory Board, the Secretary may reselect the member for another term, except that no member may serve more than four consecutive terms.
 (c)DutiesThe Advisory Board shall— (1)oversee and assess the work of the National Center;
 (2)not less frequently than quarterly, meet with the director or another representative of the National Center on the work conducted at the National Center, including the research efforts of the National Center;
 (3)review the annual report submitted by the National Center to Congress and the Advisory Board under section 3(e)(1); and
 (4)advise the Secretary of Veterans Affairs on— (A)issues related to the research conducted at the National Center;
 (B)health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to the exposure of such individual to such toxic substance;
 (C)health care services that are needed by the descendants of individuals exposed to toxic substances while serving as members of the Armed Forces for health conditions that are related to the exposure of such individual to such toxic substance; and
 (D)any determinations or recommendations that the Advisory Board may have with respect to the feasibility and advisability of the Department providing health care services described in subparagraph (C) to descendants described in such subparagraph, including a description of changes to existing policy.
					(d)Report
 (1)In generalNot later than one year after the establishment of the Advisory Board under subsection (a), and not less frequently than once each year thereafter, the Advisory Board shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Secretary of Veterans Affairs a report on the recommendations of the Advisory Board.
 (2)ElementsEach report submitted under paragraph (1) shall include recommendations for administrative or legislative action, including recommendations for further research by the National Center, with respect to each health condition of a descendant of an individual exposed to a toxic substance while serving as a member of the Armed Forces for which the National Center has made one of the following determinations in conducting research under section 3(b):
 (A)The health condition is related to the exposure of such individual to such toxic substance.
 (B)It is unclear whether the health condition is related to the exposure of such individual to such toxic substance.
 (C)The health condition is not related to the exposure of such individual to such toxic substance. (e)MeetingsThe Advisory Board shall meet at the call of the Chair, but not less frequently than quarterly.
 (f)CompensationThe members of the Advisory Board shall serve without compensation. (g)ExpensesThe Secretary of Veterans Affairs shall determine the appropriate expenses of the Advisory Board.
			(h)Personnel
 (1)In generalThe Chairperson may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Veterans Affairs, and such other personnel as may be necessary to enable the Advisory Board to perform its duties.
 (2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the Advisory Board.
 (3)CompensationThe Chairperson may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
				5.Declassification by Department of Defense of certain incidents of exposure of members of the Armed
			 Forces to toxic substances
 (a)In generalThe Secretary of Defense shall declassify documents related to any known incident in which not less than 100 members of the Armed Forces were exposed to a toxic substance that resulted in at least one case of a disability that a member of the medical profession has determined to be associated with that toxic substance.
 (b)LimitationThe declassification required by subsection (a) shall be limited to information necessary for an individual who was potentially exposed to a toxic substance to determine the following:
 (1)Whether that individual was exposed to that toxic substance. (2)The potential severity of the exposure of that individual to that toxic substance.
 (3)Any potential health conditions that may have resulted from exposure to that toxic substance. (c)ExceptionThe Secretary of Defense is not required to declassify documents if the Secretary determines that declassification of those documents would materially and immediately threaten the security of the United States.
			6.National outreach campaign on potential long-term health effects of exposure to toxic substances by
			 members of the Armed Forces and their descendants
 (a)In generalThe Secretary of Veterans Affairs shall, in consultation with the Secretary of Health and Human Services and the Secretary of Defense, conduct a national outreach and education campaign directed toward members of the Armed Forces, veterans, and their family members to communicate the following information:
 (1)Information on— (A)incidents of exposure of members of the Armed Forces to toxic substances;
 (B)health conditions resulting from such exposure; and (C)the potential long-term effects of such exposure on the individuals exposed to those substances and the descendants of those individuals.
 (2)Information on the National Center established under section 3 for individuals eligible to participate in studies conducted at the National Center.
 (b)Department of Veterans AffairsIn carrying out this section, the Secretary of Veterans Affairs shall design and implement the national outreach and education campaign conducted under subsection (a), including—
 (1)by distributing printed materials containing the information described in subsection (a) to veterans;
 (2)by publishing such information on an Internet website of the Department of Veterans Affairs that is available to the public;
 (3)by presenting such information in person at facilities that serve a large number of veterans or members of the Armed Forces; and
 (4)by educating employees of all medical facilities of the Department with respect to such information and providing such employees with printed materials containing such information.
 (c)Department of DefenseThe Secretary of Defense shall assist the Secretary of Veterans Affairs in implementing the national outreach and education campaign conducted under subsection (a)—
 (1)by making the information described in subsection (a) available to all members of the Armed Forces and their families;
 (2)by notifying all members of the Armed Forces of such information; and (3)by publishing such information on an Internet website of the Department of Defense that is available to the public.
 (d)Department of Health and Human ServicesThe Secretary of Health and Human Services shall assist the Secretary of Veterans Affairs in implementing the national outreach and education campaign conducted under subsection (a)—
 (1)by making the information described in subsection (a) available to members of the health care profession;
 (2)by notifying such members of such information; and (3)by publishing such information on an Internet website of the Department of Health and Human Services that is available to the public.
 7.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and this Act shall be carried out using amounts otherwise made available for the purposes of this Act.